Case: 12-12079         Date Filed: 01/29/2013   Page: 1 of 3

                                                                       [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                            No. 12-12079
                                        Non-Argument Calendar
                                      ________________________

                                  D.C. Docket No. 1:10-cv-00886-CC


NATHANIEL GARNER,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellant,

                                                 versus


WELLS FARGO HOME MORTGAGE, INC.,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellee.

                                      ________________________

                            Appeal from the United States District Court
                               for the Northern District of Georgia
                                  ________________________

                                           (January 29, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-12079      Date Filed: 01/29/2013   Page: 2 of 3

      Nathaniel Garner appeals pro se the dismissal without prejudice of his

amended complaint against Wells Fargo Home Mortgage, Inc. Fed. R. Civ. P.

12(b)(1). Garner complained about a wrongful foreclosure, the breach of a duty to

act in good faith, and fraud by Wells Fargo. We affirm.

      Garner lacked standing to complain about the foreclosure by Wells Fargo.

To establish standing, a plaintiff must satisfy three requirements: an injury in fact,

causation, and redressability. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.

(TOC), Inc., 528 U.S. 167, 180–81, 120 S. Ct. 693, 704 (2000). Marsha Meade

executed a warranty deed transferring to Garner a condominium unit in Atlanta,

Georgia, “subject to[] . . . [a] SECURITY DEED FROM MARSHA W. MEADE

TO SECRSOURCE MORTGAGE, LLC . . . IN THE SUM OF $246,881.00 . . .

WHICH WAS TRANSFERRED TO WELLS FARGO HOME MORTGAGE.”

Under Georgia law, which the parties agree applies, Wells Fargo had “full power

and authority to foreclose or enforce the evidences of debt” that Meade owed on

the condominium unit. Ga. Code Ann. § 44-14-531; see Universal Chain

Theatrical Enters. v. Oldknow, 168 S.E. 239, 240 (Ga. 1933). Meade was the sole

mortgagor on the property and the only person who might have been injured

because of the alleged misconduct by Wells Fargo. Garner did not assume,

guarantee, or become obligated to pay the mortgage when he purchased the

property. And Garner was not entitled to act on Meade’s behalf in the absence of


                                           2
               Case: 12-12079     Date Filed: 01/29/2013    Page: 3 of 3

evidence that some obstacle prevented her from protecting her own interests. See

Warth v. Seldin, 422 U.S. 490, 499, 95 S. Ct. 2197, 2205 (1975). Garner, “who is

neither the . . . mortgagor nor [a] priv[y], nor in any way personally liable on the . .

. mortgage debt, has no standing to complain of defects in the foreclosure of the . .

. mortgage.” United States v. Palmer, 578 F.2d 144, 146 (5th Cir. 1978).

      We AFFIRM the dismissal of Garner’s amended complaint.




                                           3